UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
R.L. BROOKS,                         )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )  Civil Action No. 10-0848 (PLF)
                                     )
UNITED STATES DEPARTMENT             )
OF AGRICULTURE,                      )
                                     )
      Defendant.                     )
____________________________________)


                                 MEMORANDUM OPINION

              Plaintiff R.L. Brooks, proceeding pro se, claims in his complaint that the

defendant, the United States Department of Agriculture, discriminated against him on the basis

of race in denying him agricultural loans in 1981 and 1982. See Complaint at 7-8. On August

30, 2010, the USDA moved to dismiss the complaint, arguing that plaintiff’s own factual

allegations demonstrated that his claims are untimely. On October 29, 2010, the Court issued an

Order advising Mr. Brooks that he was required to respond to the motion, and that the Court

would grant the motion as conceded and dismiss the complaint if he failed to respond.

              Mr. Brooks did not respond. The Court’s October 29, 2010 Order, which had

been mailed to Mr. Brooks’ address of record, was returned as “undeliverable” in November

2010. Almost two months later, Mr. Brooks advised the Court that he had changed his mailing

address. The Court’s October 29, 2010 Order was then sent to the plaintiff’s new address on

February 28, 2011. Mr. Brooks has nevertheless failed to respond to the defendant’s motion to
dismiss his complaint. Consequently, the Court will grant the motion as conceded, and Mr.

Brooks’ complaint will be dismissed. See Loc. Civ. R. 7(b).

              An Order consistent with this Memorandum Opinion shall be issued this same

day.

              SO ORDERED.


                                                    /s/________________________
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge

DATE: September 27, 2011




                                              -2-